Citation Nr: 1444764	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-02 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a nose injury.

2.  Entitlement to service connection for a sinus disability, secondary to residuals of a nose injury.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), secondary to asbestos exposure.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for an anxiety disorder.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The available service treatment records have been associated with the claims file; however, the Veteran's service records are incomplete.  It is acknowledged that there is a heightened obligation for VA to assist the appellant in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

As an initial matter, a December 2007 VA treatment record indicates that the Veteran was receiving Social Security disability benefits.  VA is obligated to obtain records of the Social Security Administration (SSA) if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's SSA disability records are not currently associated with the claim file and must be obtained as there is a reasonable possibility that they may be relevant to the claims on appeal, to include a right foot injury.  A remand is necessary to obtain the Veteran's SSA records and associate them with the claim file. 

Next, the Veteran's representative asserts that a written statement was submitted by the Veteran's brother in May 2010 and August 2013.  A review of the Veteran's claims file fails to show that this letter is currently of record.  On remand, the letter should be obtained and associated with the Veteran's claims file in order to have all the available evidence pertaining to the claimed disabilities.  See 38 U.S.C.A. § 5103A(b), (c).

Regarding the Veteran's claim of service connection for residuals of a nose injury and service connection for a sinus disability, secondary to residuals of a nose injury, he states that he injured his nose while in service and underwent surgery.  He notes that he cannot breathe on the right side of his nose, that he has difficulty breathing every day, and that he has to breathe through his mouth.  

VA is to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The record shows that the Veteran was scheduled for a VA examination in August 2013, but did not appear.  The Veteran's representative noted that the Veteran had moved and did not receive notice of the examination.  Because he did not appear, there is no medical opinion linking any current residuals of a nose injury to service.  The Board finds that the Veteran should be afforded another opportunity to appear for examination.  On remand, the Veteran must be provided with an appropriate VA examination to ascertain whether any residuals of a nose injury and sinus condition had its onset in service or is otherwise related to active duty service.  In addition, if a nose injury is found to be related to service, a medical opinion is also necessary to determine whether any sinus disability found upon examination is caused or aggravated by the residuals of a nose injury. 

Regarding the Veteran's service connection claim for COPD, secondary to asbestos exposure, there are no service personnel or treatment records available that demonstrate that he was exposed to asbestos during service.  Post-service VA treatment records dated in May 2005 indicate that the Veteran had been diagnosed and treated for COPD.  The Veteran's military occupational specialty (MOS) while in service was Utilities Worker.  While asbestos exposure has not yet been established, the Veteran should be provided that opportunity to submit evidence of such exposure.  In addition, the Veteran must afforded a VA examination to determine whether his COPD had its onset in service or is otherwise related to active duty service.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Regarding the Veteran's service connection claim for an anxiety disorder, VA treatment records show that the Veteran was diagnosed with an anxiety disorder in December 2007.  The Veteran noted that he thought about his active service every day.  The examiner noted that the Veteran's generalized anxiety disorder was psychologically related to the trauma of earlier injuries.  

The Veteran has not been afforded a VA psychiatric examination, nor has a medical opinion been provided to determine whether his claimed anxiety disorder had its onset in service or is otherwise related to active duty service.  VA must obtain medical evidence addressing this question as it is necessary to adjudicate his appeal.  McLendon, 20 Vet. App. at 81.

Regarding the Veteran's service connection claim for hepatitis C, the Veteran contends that he contracted hepatitis C during service.  Specifically, he asserts that that he received hepatitis C from a blood transfusion given to him during his nose surgery.  The service treatment records do not reflect any complaints or treatment for hepatitis C.  Post-service medical evidence of record indicates that hepatitis C was first diagnosed in December 2007.  Under these circumstances, the RO must schedule the Veteran for the appropriate VA examination to address the nature and etiology of the Veteran's current hepatitis C.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Request records from the SSA.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Next, associate the evidence submitted by the Veteran's representative in May 2010 and August 2013, to include a statement from the Veteran's brother, with the claims file, or request another copy of such from the Veteran and his representative. 

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current residuals of a nose injury and any current sinus disability.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed disabilities are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disability had its onset during active service or is related to an in-service disease, event or injury.  

If it is determined that the Veteran's residuals of a nose injury is related to service, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sinus disability, is caused by, the result of, or aggravated by the residuals of a nose injury. 

The examination report must include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his COPD, to include as due to asbestos exposure.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD had its onset during active service or is related to an in-service disease, event or injury, to include any exposure to asbestos during service if evidence of such has been associated with the claim file. 

The examination report must include a complete rationale for all opinions expressed.  

5.  Also, Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's current anxiety disorder.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's anxiety disorder had its onset during active service or is related to an in-service disease, event or injury.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's current hepatitis C disability.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner must elicit a history of possible risk factors for hepatitis C from the Veteran.  The history must include reference to the Veteran's in-service and post-service risk factors for developing hepatitis C.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C had its onset during active service or is related to an in-service disease, event or injury.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

